Citation Nr: 1729876	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  07-34 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for a groin injury.

2. Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound (GSW) to the right hand with peripheral neuropathy. 

3. Entitlement to a rating in excess of 30 percent prior to October 22, 2013, and a rating in excess of 50 percent effective from October 22, 2013, for residuals of a gunshot wound to the right lower abdomen, with injury to muscle group XIX.

4. Entitlement to a rating in excess of 30 percent for scars of the right flank, right lower abdomen, right mid abdomen, right posterior hip right third finger, and right mid-palm.

5. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating), prior to October 21, 2013. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to November 1970.  The Veteran's service from October 1967 to November 1970 was found to be dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January 2010 and May 2011, of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2013, the Veteran testified at a hearing held in Washington, D.C.  In August 2013, the Board issued a decision finding that new and material evidence had been submitted to reopen the claim for service connection for a groin injury; the Board then remanded the reopened claim for service connection for a groin injury, as well as the other issues set forth above, for further development.  

By August 2016 rating decision, the RO granted a 50 percent rating for residuals, gunshot wound, right lower abdomen with injury to muscle group XIX, effective from October 22, 2013; the Veteran has continued his appeal for higher ratings prior to, and effective from, October 22, 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Veteran testified at a hearing held in Washington, D.C. before a Veterans Law Judge who is no longer employed by the Board.  In a May 2017 letter, the Veteran was advised of this, as well as his right to request another Board hearing.  In June 2017, he responded that he wanted another Board hearing in Washington, D.C.  In July 2017, his representative indicated that after discussion with the Veteran, he wanted a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO, before a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

